department of the treasury internal_revenue_service washington d c date number release date cc ita tl-n-5496-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel large and mid-size business from heather maloy associate chief_counsel income_tax accounting cc ita subject check-the-box election and worthless_stock loss this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent corp a corp b corp c country d entity e entity f classification g date h products i date j legend tl-n-5496-00 date k date l dollar_figurem dollar_figuren dollar_figurep dollar_figureq tax_year tax_year issue sec_1 whether the effective date of the classification change from corporation to partnership occurs in tax_year whether corp x is entitled to a worthless securities deduction under sec_165 of the internal_revenue_code in the amount of dollar_figureq in tax_year conclusion sec_1 subject_to the assumption regarding the filing_date below the entity classification change was effective in tax_year sufficient facts have not yet been presented to demonstrate that corp x is entitled to take a worthless_stock deduction under sec_165 for its investment in the entities facts corp a is a united_states holding corporation that has a number of wholly-owned subsidiaries including corp b and corp c corp a and its u s subsidiaries are an affiliated_group that report their income on a consolidated_return corp a corp b and corp c are also collectively referred to herein as corp x corp b and corp c own and respectively in each of the two country d entities entity e and entity f entity e was formed as a classification g on date h it markets and sells products i in country d entity f was formed as a classification g on date j it assembles products i and sells them to entity e both entity e and entity f are corporations within the meaning of sec_7701 during tax_year corp x filed two forms entity classification election to change the classification of entity e and entity f from that of a corporation to a partnership for u s federal tax purposes the forms were signed on date k tl-n-5496-00 and specified an effective date of date l the first day of the tax_year the change in entity e’s and entity f’s entity classification resulted in no changes to their operating agreements or business practice entity e and entity f continued to operate and maintain their books_and_records as corporations country d continued to treat entity e and entity f as corporations in fact corp x has represented that neither entity e or entity f is aware of its change in classification from corporation to partnership for u s federal tax purposes in tax_year corp x wrote-off and capitalized debts owed to it by entity e in the total amount of dollar_figurem however corp x deducted dollar_figurem in the prior tax_year tax_year in tax_year corp also deducted dollar_figuren which is attributed to its ownership of the common_stock of entity e and dollar_figurep which is attributable to the common_stock of entity f all three amounts a total of dollar_figureq were claimed as a worthless_stock loss the loss was recognized for book purposes in tax_year but the entry was reversed by an adjusting entry in the same year law and analysis under sec_301_7701-3 an eligible_entity may elect its classification for federal tax purposes under what has been termed colloquially as the check-the-box_regulations an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation or a partnership sec_301_7701-3 provides that unless a foreign eligible_entity elects otherwise the entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owners if it has a single owner that does not have limited_liability sec_301_7701-3 provides the time and place of filling an election which involves the filing of a form_8832 under sec_301_7701-3 a taxpayer generally may not change its classification for months after the effective date of the election a change in classification may be made sooner in certain circumstances sec_301_7701-3 provides that if an eligible_entity classified as an association elects under sec_301_7701-3 to be classified as a partnership the association is deemed to distribute all of its assets and liabilities to its shareholders in liquidation of the association and immediately thereafter the shareholders are deemed to contribute all of the distributed assets and liabilities to a newly formed partnership tl-n-5496-00 under sec_301_7701-3 the tax treatment of a change in classification of an entity for federal_income_tax purposes by an entity classification election is determined under all relevant provisions of the internal_revenue_code and general principles of tax laws including the step_transaction_doctrine under sec_301_7701-3 any transaction that is deemed to occur as a result of a change in classification is treated as occurring immediately before the close of the day before the election is effective sec_332 provides that no gain_or_loss shall be recognized on the receipt by a corporation of property distributed in complete_liquidation of a corporation if the recipient corporation on the date of the adoption of the plan_of_liquidation and continued to be at all times until the receipt of the property the owner of stock meeting the requirements of sec_1504 and the distribution is made in complete cancellation or redemption of all of the stock of the liquidating corporation and the transfer of property occurs within one taxable_year sec_1_332-2 provides that sec_332 applies only to those cases in which the recipient corporation receives at least partial payment for stock which it owns in the liquidating corporation the regulation further provides that if sec_332 does not apply see sec_165 relative to allowance of losses on worthless securities timing of the election to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 with the designated service_center sec_301 c i an election will be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301 c iii in this case the elections were dated date r the effective date of the elections was date l a date days prior to date r the 75th and last day that the election could have been timely filed for date l was a sunday therefore assuming the elections were filed by the following monday they would have been timely filed to be effective as of date l see sec_301_7503-1 these transactions will be deemed to occur on the last day of tax_year because the elective change has an effective date of date l the change in classification in the present case occurred before the effective date of sec_301_7701-3 which provided for both the deemed conversion transactions and the timing provisions however under sec_301_7701-3 taxpayers are permitted to retroactively apply sec_301_7701-3 therefore as a result of the change in classification taxpayer has the authority to treat the entities as liquidating immediately prior to the close of tax_year tl-n-5496-00 worthless_stock loss in general sec_165 allows as a deduction any loss sustained during the year and not compensated by insurance or otherwise under sec_165 if any security which is a capital_asset becomes worthless during the taxable_year the loss resulting therefrom shall be treated as the sale_or_exchange on the last day of the taxable_year of a capital_asset sec_165 provides an exception allowing ordinary_loss treatment for stock in certain affiliated corporations even if the stock is a capital_asset to qualify the taxpayer must meet certain requirements found in sec_165 which we assume that have been met in the current case treas reg b requires that to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events only a bona_fide loss is allowable substance and not mere form shall govern in determining a deductible loss sec_1_165-1 provides that a loss is allowable under sec_165 only for the taxable_year in which the loss is sustained for this purpose a loss is treated as sustained during the taxable_year in which the loss is evidenced by closed and completed transactions and fixed by identifiable events occurring in the taxable_year the long-standing requirements of the regulations that losses and specifically worthless_stock losses must be evidenced by closed and completed transactions fixed by identifiable events bona_fide and actually sustained during the taxable_period have the effect of law 326_us_287 for worthless_stock loss to be actually sustained during the year the taxpayer must suffer an economic loss 483_us_89 further no loss is allowed if there exists at the time of the loss a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery sec_1_165-1 in addition no loss is allowed unless the stock is wholly worthless sec_1_165-5 and sec_1_165-5 a mere shrinkage in the value of stock even though extensive does not give rise to a deduction under sec_165 if the stock has any recognizable value on the date claimed as the date of loss sec_1_165-4 that any recognizable value will deny the deduction means that the stock must be utterly valueless 217_f2d_699 2d cir ditmar v commissioner 23_tc_789 acq 1955_2_cb_5 factual nature of the inquiry into the worthlessness of stock tl-n-5496-00 a determination of the worthlessness of stock is purely a question of fact boehm u s pincite klepetko v commissioner tcmemo_1990_644 aff'd in an unpublished opinion 2d cir date worthlessness is determined by an objective rather than a subjective standard although subjective considerations may play a part boehm u s pincite see 56_tc_191 acq 1971_2_cb_1 whether worthlessness occurs in a particular year is also a question of fact boehm u s pincite klepetko supra the burden of showing worthlessness is on the taxpayer boehm u s pincite 807_f2d_59 6th cir in boehm the supreme court clarified the factual nature of the inquiry such an issue of necessity requires a practical approach all pertinent facts and circumstances being open to inspection and consideration regardless of their objective or subjective nature as this court said in 280_us_445 no definite legal test is provided by the statute for the determination of the year in which the loss is to be deducted the general requirement that losses be deducted in the year in which they are sustained calls for a practical not a legal test u s pincite the standard has been stated to be whether a prudent businessman would have considered the stock to be worthless 50_tc_369 aff'd 424_f2d_1 6th cir cert_denied 400_us_869 flint industries inc v commissioner tcmemo_2001_276 see 332_f2d_555 9th cir prudent purchaser test which appears to control in the current case taxpayer’s position since corp x elected to have the entities classified as a partnership the entities are to be treated under federal tax law as if they liquidated the assets if the association to corp x and immediately thereafter corp x contributed all of the assets to a newly formed partnership sec_301_7701-3 we assume that the corp x’s rationale for claiming a worthless_stock loss for both entity e and entity f is that the liabilities of each entity exceeded its assets as the date of the deemed liquidation and as a result the stock of each entity is worthless under sec_165 because of the purely factual nature of the determination of the worthlessness we cannot make any final_determination whether there is a worthless_stock loss under the particular circumstances of this case however for the reasons discussed below we do find that tl-n-5496-00 the facts presented thus far are not sufficient to find the stock worthless under sec_165 two-part test for the worthlessness of stock the essential standards for a determination of worthlessness are lucidly set forth in 38_bta_1270 nonacq 1939_1_cb_57 aff'd 112_f2d_320 7th cir from an examination of the cases it is apparent that a loss by reason of the worthlessness of stock must be deducted in the year in which the stock becomes worthless and the loss sustained that the stock may not be considered worthless even when having no liquidating value if there is a reasonable hope and expectation that it will become valuable at some future time and that such hope and expectation may be foreclosed by the happening of certain events such as the bankruptcy cessation from doing business or liquidation of corporation or the appointment of a receiver for it such events are called identifiable in that they are likely to be immediately known by everyone having an interest by way of stockholdings or otherwise in the affairs of the corporation but regardless of the adjective used to describe them they are important for tax purposes because they limit or destroy the potential value of stock the ultimate value of stock and conversely its worthlessness will depend not only on its current liquidating value but also on what value it may acquire in the future through the foreseeable operations of the corporation both factors of value must be wiped out before we can definitely fix the loss if the corporation's assets are less than its liabilities but there is a reasonable hope and expectation that the assets will exceed the liabilities of the corporation in the future its stock while having no liquidating value has a potential value and cannot be said to be worthless the loss of potential value if it exists can be established ordinarily with satisfaction only by some identifiable_event in the corporation's life which puts an end to such hope and expectation there are however exceptional cases where the liabilities of a corporation are so greatly in excess of its assets and the nature of its assets and business is such that there is no reasonable hope and expectation that a continuation of the business will result in any profit to its stockholders in such a case the stock obviously has no liquidating value and since the limits of the corporation's future are fixed the stock likewise can presently be said to have no potential value where both of these factors are established the occurrence in a later year of an identifiable_event in the corporation's life such as liquidation or tl-n-5496-00 receivership will not therefore determine the worthless off of the stock for already its value had become finally extinct this language from morton is often relied upon by courts see eg figgie f 2d pincite corona v commissioner tcmemo_1992_406 aff'd without opinion 33_f3d_1381 11th cir cert_denied 513_us_1094 garner v commissioner tcmemo_1991_569 aff'd 987_f2d_267 5th cir thus morton established a two-part test for the finding of worthlessness of stock first the stock must cease to have liquidating value ie the corporation has an excess of liabilities over assets second the stock must lack potential value 71_tc_955 acq 1979_2_cb_1 the stock must be worthless under both factors before the loss is fixed see figgie f 2d pincite application of the two-part test insolvency in the present case it is not clear that the entities are insolvent at the time of the liquidation further although it appears that amounts that corp x forwarded to entity e were reclassified as equity it is not clear that these are the only amounts at corp x forwarded to the entities in finding whether the subsidiary is in fact insolvent the loans from the taxpayer to the subsidiary must be bona_fide and not in substance equity see ditmar supra leuthold v commissioner tcmemo_1987_610 wildes v commissioner tcmemo_1980_298 further any bad_debt deduction which may be claimed by a taxpayer under sec_166 must be shown to involve bona_fide debt sec_1_166-1 sec_385 and the case law provide some guidance in determining whether any amounts forwarded by corp x to the entities is debt or equity under sec_385 the service is authorized to prescribe regulations as may be necessary or appropriate to determine whether an interest in a corporation is debt or equity sec_385 lists the following factors that the regulations may include in making such a determination i whether there is a written unconditional promise to pay on demand or on a specified date a sum certain in money in return for an adequate_consideration in money or money’s worth and to pay a fixed rate of interest ii whether there is subordination to or preference over any indebtedness of the corporation iii the ratio_of_debt_to_equity of the corporation iv whether there is convertibility into the stock of the corporation and v the relationship between holdings of stock in the corporation and holdings of the interest in question tl-n-5496-00 the courts have focused on these factors as well as others in making a determination of whether an interest is debt or equity see eg 74_tc_476 acq 1982_1_cb_1 288_f2d_750 4th cir notice_94_47 1994_1_cb_357 additionally sec_385 provides that the characterization as of the time of issuance by the issuer as to whether an interest in a corporation is stock or indebtedness shall be binding on such issuer and on all holders of such interest unless the holder discloses such inconsistent treatment as provided in sec_385 in no event will the issuer’s characterization be binding on the service in addition that corp x continues the business of the entities after the liquidation indicates that the entities had going_concern_value that should be considered in determining the value of each entity’s assets at the time of its liquidation see 64_tc_856 aff’d without opinion 538_f2d_320 3d cir hawkins v commissioner tcmemo_1987_91 there may also be some value attached to other intangible assets such as trade marks see wally findlay galleries international inc v commissioner tcmemo_1996_293 if an entity is solvent at the time of its liquidation corp x is not entitled to worthless_stock deduction under sec_165 additionally a transfer of the subsidiary’s assets and liabilities to the taxpayer under sec_301_7701-3 generally should qualify as a sec_332 liquidation of subsidiary into a parent if the subsidiary is determined to be solvent at the time of its liquidation see sec_1_367_b_-3 and revrul_72_421 1972_2_cb_166 for some of the possible consequences of such liquidation loss of potential value worthlessness without an identifiable_event under morton there are two ways of showing lack of potential value either liabilities so exceed the assets that there is no hope for recovery or by identifiable events demonstrating the worthlessness of the stock no evidence has been presented here that the entities are so insolvent that there is no hope of discovery see steadman t c pincite corona supra identifiable events in general thus the question is whether the liquidation under sec_301_7701-3 is a identifiable_event that qualifies as a recognition event for purposes of sec_165 as stated in morton b t a pincite identifiable events include such occurrences as bankruptcy cessation of business liquidation of the corporation or the appointment of a receiver for it see steadman t c pincite corona supra tl-n-5496-00 events other than those listed in morton may be identifiable events for example the sale of all the corporate assets and surrender of a corporate charter are often listed as identifiable events see wayno v commissioner tcmemo_1992_53 see also 58_tc_731 acq 1979_2_cb_1 where the identifiable events included the indictment of officers and the resulting bad publicity a review of the case law demonstrates that a single identifiable_event is rarely sufficient to conclude that stock is worthless see eg murray v commissioner tcmemo_2000_262 foreclosure not determinative osborne v commissioner tcmemo_1995_353 aff’d 114_f3d_1188 6th cir bankruptcy not determinative schnurr v commissioner tcmemo_1989_275 cessation of business and sale of the assets not determinative slater v commissioner tcmemo_1989_35 cessation of business not determinative therefore the events listed in morton are not conclusive of worthlessness in themselves timing of the loss using identifiable events the recognition event for a worthless_stock loss occurs not when any single identifiable_event occurs but when there is no further ability to recover the taxpayer’s investment identifiable events act to secure that point in time this is clearly demonstrated by ditmar supra there the service argued that the stock of an unsuccessful company became worthless in the year the company sold its assets and went out of business both of which are identifiable events listed in morton however the tax_court agreed with the taxpayer that the stock did not become worthless until the next year when the taxpayer received his last distribution upon liquidation the court found that this was the identifiable_event fixing worthlessness because at that point there was no prospect that he would receive any more t c pincite see reese 16_bta_242 no recognition event until the final disposition of property by trustees as demonstrated by ditmar identifiable events must be analyzed in the context in which they occur to determine if they either evidence or cause the utter worthlessness of the stock the analysis of the impact of the specific nature of an identifiable_event in its context is consistent with boehm’s requirement that the standard for when stock is worthless is a flexible practical one varying with the circumstances u s pincite thus courts will also consider the possibility and ease of reversing what would otherwise be an identifiable_event for example in slater supra the tax_court found that the stock of a corporation was not worthless in the year the business ceased but in see john harilee jr and john c mccoy loss deductions 527-5th tax mgmt portfolio bna a-32 a reading of the cases will make it clear that it is rare for a solitary event to suffice mertens law of fed income_tax sec_28 under the cases decided in this area a single identifiable_event is seldom sufficient to establish worthlessness tl-n-5496-00 the subsequent year when negotiations with creditors were completed and assets disposed of until that point it was not certain that business would not resume if economic conditions improved the court noted that the corporation had gone out of business once before thus the tax_court delayed the recognition of a worthless_stock loss where there was a possibility that an identifiable_event would be undone likewise in tippen supra the court considered the possibility of corporation undoing the surrender of a corporate charter which caused a dissolution liquidation as an identifiable_event as a result that liquidation is included in the list provided in morton does not in itself mean that a liquidation including a deemed liquidation under the check-the-box_regulations necessarily leads to worthless_stock loss when the subsidiary is insolvent see 131_f2d_301 8th cir stating in essence that no identifiable_event is sufficient if the evidence also establishes the existence of a potential value which may be realized on liquidation or through the continuation of the business liquidation has been one of several identifiable events occurring in the taxable_year none of which was held to be conclusive in itself see a s genecov 33_fsupp_310 e d mich tippen v commissioner tcmemo_1988_284 normally it is the last of a number of identifying events of failing corporation see eg 141_f2d_529 d c cir nelson supra as discussed below the nature of a liquidation has been examined by courts see a s 412_f2d_556 5th cir greenberg v commissioner tcmemo_1971_220 liquidation as evidence of worthlessness as indicated in the quote from morton identifiable events may function as evidence that the stock is worthless thus it has been stated that t o establish worthlessness the taxpayer ‘must show a relevant identifiable_event which clearly evidences destruction’ of the value of the stock 113_f3d_984 9th cir austin t c pincite as also stated in morton an identifiable_event should evidence the worthlessness of the corporation to others besides the shareholders see tippen supra where the court applied this principle in finding stock worthless in the present case the entities continue to operate in the same manner under foreign law and there is no known indication to outsiders that their stock is worthless the entities themselves apparently did not know they had changed form under the facts it is also not clear that corp x has written the stock off as worthless on its books which would indicate it is in fact worthless see flint industries inc v commissioner tcmemo_2001_276 it is not stated that the stock was cancelled in fact corp x’s beneficial_ownership of the entities in country d has not changed as a result we do not see that the check-the-box elections made by corp x each of which provides for a tl-n-5496-00 deemed liquidation followed by an immediate contribution to a partnership provide any evidence of the worthlessness of the stock liquidation as destroying potential worth morton also speaks of identifiable events that limit or destroy potential worth as such identifiable events may function as more than mere evidence and in certain circumstances they actually act to put an end to any reasonable hope and expectation of any potential value austin t c pincite we agree that a liquidation would limit or destroy potential in circumstances where the liquidation destroys the taxpayer’s ability to recover its investment see 23_tc_558 acq 1955_2_cb_5 where assets were taken over by creditors who planned to liquidate the corporation in order to satisfy their own claims but whether liquidation has occurred is itself a question of fact genecov f 2d pincite and cases cited therein the court in genecov went on to state- the real factor in determining whether a corporation has been completely liquidated is whether in actual point of fact it is the intent of the corporation to wind up its affairs gather in its resources settle up its liabilities cease taking on new business and then distribute to its stockholders all that is left over id quoting 96_f2d_177 5th cir this is the kind of liquidation that could in fact end potential value of an ongoing business in contrast in the present case the business of the entities continues which is normally an indication of potential worth see 146_f2d_386 2d cir g e employees securities corp v mannin137_f2d_637 3d cir klepetko supra there have been circumstances where a stock is found to be worthless even though the business continues see steadman t c pincite emhart v commissioner tcmemo_1998_162 the question in such cases is whether the activities of the corporation were in the nature of salvaging something for the creditors or whether the activities are so related to a continuation of general operations that they manifest reasonable expectations of future value in the stock frazier v commissioner tcmemo_1975_220 34_tcm_951 citing steadman f 2d pincite and boehm u s pincite see continental illinois national bank v united_states ustc n d ill reaching a similar conclusion again the question is whether there are reasonable expectations of future value the entities are apparently continuing in business because of reasonable consistent with this a taxpayer may not postpone the deduction until only an incorrigible optimist would fail to recognize the stock was worthless 116_f2d_401 2d cir nor is a stock precluded from being worthless because it is sold for a small amount to someone is willing to take a flyer on the stock steadman t c pincite tl-n-5496-00 expectations of future value and not for reasons that would be consistent with the worthlessness of the stock greenberg supra represents facts similar to the present case there the tax_court found that formal dissolution of a corporation was not an identifying event where at the same time the taxpayers created a new corporation that ran a very similar_business the taxpayers had adopted a plan_of_liquidation and formally dissolved their corporation under state law in reaching its holding the court found it significant that no assets were actually turned over to a trustee or creditors in refusing to recognize the dissolution the tax_court also noted the lack of business_purpose for the dissolution and the taxpayer’s tax motivation to concoct an identifiable_event the taxpayer was allowed no loss similarly the tax_court in osborne supra refused to find a bankruptcy under chapter to be a recognition event corporation where the corporation continued to exist and operate the court noted there was no actual liquidation of the assets under chapter which would have been for the benefit of creditors the present case does not involve a liquidation that would in itself be a recognition event for a worthless_stock loss the liquidation in this case does not destroy the potential worth of the entities’ stock because it is immediately followed by a contribution of the assets and liabilities to a partnership it does not end corp x’s ability to recover its investment in the entities through continued operations or sale of its interest in the entities there is no ultimate disposition of the assets that requires the ending of the business of entities stock is not worthless because nothing is received for it prior arguments under the predecessor of sec_332 we do not believe that stock is worthless for purposes of sec_165 simply because liabilities exceed assets in a liquidation and nothing received in return is attributed to the stock the case law may be misleading because for many years the service argued that no loss should be allowed in any liquidation subject_to former sec_112 of the internal_revenue_code_of_1939 the predecessor of sec_332 the argument was that if some amount was received in liquidation the transaction was not to be recognized for tax purposes and therefore no loss was deductible the argument was rejected by the courts so long as the amount received in liquidation was not in excess of the debt of the corporation see 27_tc_684 aff’d 252_f2d_694 2d cir nonacq 1957_2_cb_8 12_tc_42 acq 1949_1_cb_3 5_tc_452 acq c b see also 87_tc_689 arguably this case law could be interpreted to support the argument that so long as the amount received in a liquidation was not in excess of the debt of the corporation the stock was worthless however in these cases the service did not argue that the stock tl-n-5496-00 had retained potential value iron fireman for example involves facts similar to the present case in that the company was liquidated and continued to be run as a branch however the service did not argue that the stock had potential worth despite of the liquidation or because of the continued operation of the business instead the service argued that the stock actually became worthless in a year prior to the one at issue and the sec_112 argument was an alternative argument to disallow the loss in the tax_year claimed thus the issues involved here were not raised in iron fireman revrul_70_489 the service has also published revrul_70_489 1970_2_cb_53 holding that a parent that takes over the assets of a subsidiary in a statutory merger may claim both a bad_debt deduction on bona_fide debt and take a worthless_stock loss where the assets only partially satisfied the debt owed the parent however it was one of the facts of the revenue_ruling that the stock was worthless in the year the assets were transferred to the parent the finding of worthlessness was not a legal conclusion and the factual finding that the stock was worthlessness would not have been necessary if that legal conclusion were intended as a result revrul_70_489 may not be relied upon to conclude that stock is worthless in the instant case in revrul_70_489 the parent also continued to run the subsidiary as a branch in this sense the holding is consistent with case law previously discussed holding that it is possible for stock to be worthless even though the business of the corporation continues see continental illinois supra however continuing to run the business usually indicates that the stock is not worthless and the revenue_ruling may not be relied upon to reach an opposite conclusion under all facts potential worth of stock disposed of by sale cases involving the sale of stock also demonstrate receiving no compensation_for the ownership is not enough to establish that the stock is worthless for the purpose of sec_165 the sale of the stock is a recognition event which deprives the former shareholder of the beneficial_ownership but the question remains whether the seller is entitled a capital or an ordinary_loss if stock is disposed of by a sale the taxpayer must show that it was worthless prior to the sale in order to get an ordinary_loss under sec_165 figgie international v commissioner tcmemo_1985_369 aff’d 807_f2d_59 6th cir emhart supra significantly figgie held that the stock had potential value and was therefore not worthless even though it was not shown that the taxpayer received more than the repayment of its debt upon disposition of the stock figgie involves the claimed worthlessness of a foreign_subsidiary which was owned by the taxpayer through two other subsidiaries one of the shareholder’s subsidiaries had loaned the foreign_subsidiary over million dollars the foreign_subsidiary was operating at a loss for several years but began to turn around in in the stock was transferred to a tl-n-5496-00 third party for no consideration when the third party promised to pay the shareholder debt and execute a licensing and assistance agreement under which additional_amounts would be paid the service agreed that the taxpayer had a capital_loss on the disposition of the stock but argued the stock was not worthless both the tax_court and sixth circuit agreed that the taxpayer could not take a worthless_stock deduction because the stock still had potential worth when it was transferred in reaching this conclusion the both courts looked at the history of the corporation and found that as of the date of the transfer agreement the future of the corporation looked promising this view was confirmed by the purchaser’s ability to pay off the loans in a timely manner in addition the tax_court found that the taxpayer’s decision to accept no money for the stock with the tax consequences in mind was not evidence that the stock was worthless the court noted that the taxpayer had received valuable consideration including the promise that its debt would be repaid and the licensing and assistance agreements the sixth circuit noted this conclusion although without mentioning the assistance agreement but did not rely upon this part of the tax court’s opinion in reaching its holding on the potential worth of the stock significantly neither opinion in figgie concluded that the consideration that the taxpayer received in the transaction was in excess of its indebtedness to the subsidiary or allocable to the stock instead the case rests on a determination that the history of the company indicated that the stock had potential value at the time it was transferred in such circumstances the taxpayer was not allowed a worthless_stock deduction under sec_165 emhart also dealt with the worthless_stock of loss of a subsidiary and the court ultimately held the stock to have been worthless at the time of the sale the court found that the subsidiary insolvent and that the taxpayer was not compensated for the stock however the decision in emhart does not rest solely on the finding that nothing was received for the stock but also on the corporation’s lack of potential worth even though it continued to operate in a sale the taxpayer transfers its stock to another party and loses the ability to ever recover its investment yet the law still requires a showing that the stock lacked potential worth at the time of the sale for the taxpayer to get an ordinary_loss the argument in the present case is that the taxpayer automatically qualifies for a worthless_stock deduction and an ordinary_loss deduction when the stock loses its significance under federal tax law even though the taxpayer still owns the entities and has not lost its ability to recover its investment potential worth of the investment after the election tl-n-5496-00 the sale of stock does not destroy its potential worth and a sale is therefore distinguishable from a liquidation which may as a result the question here again becomes whether the liquidation destroyed the potential value of corp x’s investment in the entities the stock has lost significance of under federal_income_tax law to the extent the entities are now classified as partnerships however we think the corp x’s position puts too much emphasis on the continuance of the stock the focus of sec_165 is on the investment rather than the ownership of stock certificates thus a taxpayer may be subject_to sec_165 even though it only has rights to obtain stock in the future sec_165 this is true even though the rights to own the shares are subject_to substantial conditions see gawler v commissioner t c aff’d per curiam 504_f2d_425 4th cir schnurr supra although there are no cases on whether the stock in the circumstances involved here retains its value there are analogous cases potential worth because of claims for reimbursement our position is also supported by cases dealing with potential reimbursements which have found investments to have potential worth after the business ceases applegate v commissioner tcmemo_1992_156 and even after the assets are subsequently sold off schnurr in both court cases the taxpayers retained the ability to recover their investments through litigation as result even though there were identifiable events the investment was not worthless because a means to recoup it remained in both cases the investment could not be found to be worthless until the litigation was concluded schnurr was decided under sec_165 as was shvetz v commissioner tcmemo_1979_298 which also held stock was not worthless because of the possibility of reimbursement applegate schnurr and shvetz involve potential reimbursement through a claim and rest on sec_1_165-1 which addresses claims for reimbursements still morton ties the potential worth of all stock to possibility of reimbursement in that it defines as the reasonable expectation that the assets would exceed liabilities in the future see steadman t c pincite emhart supra relying on this definition and again sec_165 requires that the taxpayer not be compensated for the loss for it to be deductible thus u ntil it is clearly shown that there is no probability that any portion of the investment will ever be recovered no deductible worthless_stock loss under the statute has been sustained 42_bta_1103 acq 1941_1_cb_7 quoting 21_bta_1271 acq 1931_1_cb_43 here the continuing operation of the entities provides a means for corp x to recover its investment potential worth of cancelled stock 31_bta_319 aff’d 81_f2d_455 10th cir found that cancelled stock was not worthless when it led to stock in a new corporation the court distinguished its facts where the business of the old corporation was tl-n-5496-00 continued in the new from circumstances where the prior corporation was dissolved and its assets distributed b t a pincite 113_f3d_984 9th cir is a more recent case on the potential value of cancelled stock and is relevant in the present case although the ninth circuit reversed the tax court’s finding that the cancelled stock was not worthless the opinion confirms the underlying principle that cancelled stock retains potential value if it entitles the holders to new shares in a corporation in delk tcmemo_1995_265 the tax_court had held that the cancelled stock was not worthless because it entitled the taxpayer to new shares after the corporation reorganized it distinguished similar cases in which a worthless_stock loss was allowed because they involved a clear separation between the cancellation of the old shares and the sale of the new it also emphasized that the former shareholders had controlled the reorganization the ninth circuit reversed finding on the facts presented that the new stock was not issued for the prior stock but for the additional consideration paid in by the shareholders the court emphasized that the new stock was offered to outsiders on the same basis as it was provided to the former shareholders as a result the retention of the old shares did not provide any benefit to its owners the ninth circuit rejected the tax court’s emphasis on the separation between the cancellation of the old stock and the sale of the new but the ninth circuit also indicated that if the rights to the old shares had provided its owners rights to new shares the old shares would not be worthless here unlike delk corp x retains essentially the same investment in the entities no new ownership interests were offered to or purchased by outsiders potential worth of surrendered stock the supreme court decision in 483_us_89 demonstrates that taxpayers may not take a worthless_stock loss on stock they have relinquished unless the have suffered a real economic loss in fink the taxpayers had tried to increase the attractiveness of their financially troubled corporation to outside investors by voluntarily surrendering some of their stock as a result their combined percentage of ownership was reduced from percent to percent and thus was a non pro_rata reduction in their ownership they claimed a worthless_stock loss for their surrendered shares the supreme court held that a dominant shareholder who voluntarily surrenders a portion of his shares to the corporation but retains control does not sustain an immediate loss deductible from taxable_income rather the surrendering shareholder must reallocate basis in the surrendered shares to the shares retained the shareholder’s loss if any will be recognized when the remaining shares are disposed of significantly the court concluded that its holding was not inconsistent with the tl-n-5496-00 settled rule that the gain_or_loss on the sale or disposition of the sale of stock equals the difference between the amount_realized on the disposition and shareholder’s basis in the particular shares sold or exchanged see sec_1001 sec_1_1012-1 in reaching this holding the court reasoned that the finks’ voluntary surrender of shares closely resembles an investment or contribution_to_capital it noted that the purpose of the surrender had been to protect or increase the finks’ remaining investment thus if the surrender had achieved its purpose the finks would not have suffered an economic loss and there was no way of knowing whether the loss had occurred until the finks had disposed of all their shares as a result the surrender of shares at issue did not meet the requirement of sec_1_165-1 that an immediately deductible loss must be actually sustained during the year finally the supreme court reached its decision because holding with the taxpayer would allow taxpayers to manipulate the timing and character of losses by voluntarily surrendering shares before the corporation fails fink is of course distinguishable from the present case in that the taxpayers’ continued stock ownership was recognized for federal_income_tax purposes in addition the court stated that the recognition event would occur when all the stock was disposed of on the other hand the supreme court refused to find that the surrender of stock for no consideration created a worthless_stock deduction even though it meant a reduction in the taxpayers’ interest in the corporation significantly in reaching this conclusion the court looked to the taxpayers’ continued investment rather than the continued existence of specific shares in the present case the stock is no longer recognized for federal_income_tax entity classification purposes to the extent that the entities are partnerships but corp x retains the same control of the entities it did before the election thus we do not think that corp x has suffered any actual economic loss as required by sec_165 and fink in fact the economic loss is less convincing here than in fink lastly as in fink corp x has the ability to manipulate the timing and character of its loss as well as greatly accelerate it this concern regarding the taxpayer’s ability to manipulate circumstances to create a worthless_stock deduct is also is found in other cases we have discussed notably figgie where nothing was received for stock in a sale and greenberg which involved an asserted liquidation case development hazards and other considerations it may be that a court will accept the logic of corp x’s argument that the stock is worthless simply because there was a deemed liquidation of a seemingly insolvent corporation tl-n-5496-00 similarly there are many cases where liquidation was an identifying event these cases normally involve failing corporations in their final year and service was often arguing the stock was worthless in an earlier year however in addition because of the inherent factual nature of the determination of worthlessness courts have come to different conclusion on similar facts thus it was held that the stock of one corporation became worthless in year year and year see g e employees securities f 2d pincite the courts find this acceptable because it is a matter of evidence set forth in that litigation see 106_fsupp_14 iowa d c aff’d 208_f2d_893 8th cir as a result there are cases that have come to opposite conclusions than we cite on similar facts still we believe the tenor of the cases supports our position for example we relied upon greenberg supra which refused to recognize a formal dissolution of a corporation where no assets were dispersed and the business continued in another corporation in egly v commissioner tcmemo_1988_223 the tax_court allowed the taxpayer to take a worthless_stock loss even though the same shareholders created a new corporation which used some of the same assets inventory and employees the assets of the old corporation were apparently never actually distributed in liquidation however the products of the two corporations differed and the court found that the taxpayers could reasonably have given up on the old product which was obsolete as well as the old corporation there were also other indications that the stock was worthless in a h rude co v commissioner no big_number b t a memo in which a subsidiary was liquidated into a parent company and was continued as a branch the parent was allowed bad_debt and worthless_stock loss the worthless_stock loss of dollar_figure clearly was the less important issue again the government was arguing no loss could be claimed because the application of former sec_112 no argument was made that the stock had potential value and there were other indications that the stock was in fact worthless 37_fsupp_55 w d ken aff’d 127_f2d_820 6th cir is more troubling there the taxpayer was allowed a worthless_stock deduction on the liquidation of a corporation even though it immediately exchanged the assets it had received in liquidation for stock in a new corporation which ran the same business the taxpayer had acted as the printer for the old corporation which owed the taxpayer money tl-n-5496-00 the old corporation had been forced into liquidation by the inadvertent expiration of its corporate charter the taxpayer wanted to reorganize the old corporation and bought the shares of a recalcitrant stockholder who would not agree for dollar_figure in addition the shares owned by employees of the old corporation were cancelled for consideration as a result the taxpayer owned almost all of the old corporation the old company was liquidated and the taxpayer agreed to take its assets in exchange for the debts owed the assets which did not include any good will were not sufficient to cover its debts to the taxpayer the district_court found that in such circumstances the stock became worthless as a matter of law f_supp pincite similarly district_court found that it did not matter that the taxpayer’s financial condition may have been no different from one day from the next because the loss had become deductible as a matter of law id the district_court also rejected assertions that stock of the had potential worth because the shares were purchased for dollar_figure it reasoned that the price paid to settle with a recalcitrant shareholder might not represent fair_market_value further it found that liquidation destroyed the value of the stock in the business ended the district_court also refused to value goodwill in the liquidation because the taxpayer had not agreed to take it in satisfaction of its debts finally the district_court rejected any argument that there was any statutory reorganization that would preclude the recognition of the loss although the result would be same as a reorganization the court held it was required to give full effect to each step of the actually taken by the parties without reference to the ultimate purpose of the transactions f_supp pincite the sixth affirmed agreeing with the district court’s general conclusions although without stating that the stock was worthless as a matter of law we doubt that any modern court would come to the same conclusions the district court’s determination that stock can be worthless as matter of law even though a taxpayer’s financial condition has not changed violates the requirement established in boehm that worthlessness is completely factual issue as well as the requirement established in the regulations and fink that the loss must be bona_fide and economic both courts’ analysis of the good will issue conflicts with subsequent court cases cited previously see sika chemical supra hawkins supra lastly modern courts would not see themselves as bound to respect each step of transaction without consideration of the end result see eg clark v 489_us_726 we note that neither decision in courier journal has ever been cited in another court case we have relied on figgie to argue that stock is not worthless under sec_165 simply because no consideration is received for it in a disposition yet the court in datamation services inc v commissioner tcmemo_1976_252 which also dealt with worthlessness in the context of the sale of stock seemed to accept the taxpayer’s argument that the stock would in fact be worthless if it had not received more than its liabilities the corporation the court found the liabilities were not bona_fide and tl-n-5496-00 ultimately found the stock not to be worthless it also held the stock had potential value in the final analysis no case has addressed the facts presented here in this completely factual determination robert m casey senior technician reviewer
